May 5, 2011 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Kansas City Life Variable Life Separate Account Registration Statement on Form N-6 File No. 033-95354 Commissioners: Pursuant to Rule 497(j) of the Securities Act of 1933, I hereby certify that the form of Prospectus and Statement of Additional Information dated May 1, 2011 that would have been filed pursuant to paragraph (b) of Rule 497 does not differ from that contained in the most recent amendment to the registration statement. The text of the most recent amendment has been filed electronically.If you have any questions, please call the undersigned at (816) 753-7000 ext. 8706. Sincerely, /s/ Jason Ankenman Jason Ankenman
